Exhibit 10.19


 
ADVANCE AUTO PARTS, INC.


DEFERRED COMPENSATION PLAN


(As Amended and Restated Effective as of January 1, 2008)





























 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 

ARTICLE I    GENERAL 
1
Section 1.1      Purpose
1
Section 1.2      Status of Plan
1
Section 1.3      Effective Date
1
Section 1.4      Pre-2005 Deferrals
1
       
 
ARTICLE II    DEFINITIONS 
2
Section 2.1      Affiliated Company
2
Section 2.2      Aggregated Plans 
2
Section 2.3      Base Salary 
2
Section 2.4      Beneficiary 
2
Section 2.5      Board 
2
Section 2.6     Code 
3
Section 2.7      Company 
3
Section 2.8      Compensation Committee 
3
Section 2.9      Deferral Account 
3
Section 2.10     Deferral Election Agreement 
3
Section 2.11     Deferral Period 
3
Section 2.12      Deferred Amount 
3
Section 2.13     Disabled 
3
Section 2.14     Eligible Compensation 
4
Section 2.15     Employer 
4
Section 2.16     ERISA 
4
Section 2.17      Hypothetical Investment Benchmark 
4
Section 2.18      Matching Contribution 
4
Section 2.19      Matching Contribution Account 
4
Section 2.20     Participant 
4
Section 2.21      Plan 
4
Section 2.22      Plan Administration Committee 
4
Section 2.23      Plan Year 
4
Section 2.24      Qualified Change in Control Event 
4
Section 2.25      Quarterly Bonus 
4
Section 2.26     Retirement 
4
Section 2.27     Roll-up Performance Bonus 
4
Section 2.28      Separation from Service 
5
Section 2.29     Specified Employee 
5
Section 2.30     Specified Time 
6
Section 2.31      Team Member 
6
       
 
ARTICLE III    PARTICIPATION AND DEFERRAL ELECTIONS 
7
Section 3.1      Participation
7
Section 3.2      Duration of Participation 
8
Section 3.3
    Deferral Election Agreement 
8
Section 3.4      Deferred Amount 
8
Section 3.5      Designated Payment Event 
9
Section 3.6      Form of Payment 
9
Section 3.7      Deferral Election Deadline 
10
Section 3.8      Election for First Year of Eligibility 
10
Section 3.9      Irrevocability of Election 
12
Section 3.10       Evergreen Elections 
13
Section 3.11       Non-Elective LTIP Shares Grant Deferrals 
13
          ARTICLE IV    MAINTENANCE AND INVESTMENT OF ACCOUNTS
15
Section 4.1       Maintenance of Deferral Accounts 
15
Section 4.2      Crediting of Deferred Compensation
15

 
 
 
i

--------------------------------------------------------------------------------

 
 
 

Section 4.3     Vesting
15
Section 4.4      Hypothetical Investment Benchmarks
16
Section 4.5      Statement of Accounts
16
       
 
ARTICLE V    DISTRIBUTIONS 
17
Section 5.1      Eligibility for Distributions
17
Section 5.2     Retirement Distributions
17
Section 5.3     Specified Time Distributions
17
Section 5.4      Other Payment Events
17
Section 5.5      Designated Payment Date
17
Section 5.6      Restriction on Distributions to Specified Employees
18
Section 5.7     No Acceleration of Scheduled Distributions
19
Section 5.8      Extension of Specified Time Deferral Period
19
Section 5.9      Delay of Payments Under Certain Circumstances
20
Section 5.10      Cash Payments
20
Section 5.11      Unforeseeable Emergency Withdrawals
21
Section 5.12      Withholding of Taxes
22
Section 5.13      USERRA Rights
22
       
 
ARTICLE VI    PAYMENTS UPON QUALIFIED CHANGE IN CONTROL EVENT
23
Section 6.1      Termination of Plan Upon Change in Control 
23
Section 6.2      Qualified Change in Control Event
23
Section 6.3      Change in the Ownership of a Corporation
23
Section 6.4      Change in the Effective Control of a Corporation
24
Section 6.5      Change in the Ownership of Substantial Portion of Assets
24
Section 6.6      Definitions and Operating Rules
25
       
 
ARTICLE VII    BENEFICIARY DESIGNATION 
27
Section 7.1      Beneficiary Designation
27
Section 7.2      No Beneficiary Designation
27
       
 
ARTICLE VIII    ADMINISTRATION OF PLAN 
28
Section 8.1      Named Fiduciaries
28
Section 8.2      Claim Procedure 
30
       
 
ARTICLE IX    AMENDMENT AND TERMINATION OF PLAN 
32
Section 9.1
    Amendment
32
Section 9.2      Company’s Right to Terminate
32
       
 
ARTICLE X    MISCELLANEOUS 
34
Section 10.1      Unfunded Plan
34
Section 10.2     Nonassignability
34
Section 10.3      Validity and Severability
34
Section 10.4      Governing Law 
34
Section 10.5      Employment Status 
34
Section 10.6      Underlying Incentive Plans and Programs 
35
Section 10.7      Funding and Financial Health Restrictions 
35
          APPENDIX A       
36 
          ADDENDUM       
37

 

 
ii

--------------------------------------------------------------------------------

 


ARTICLE I


GENERAL


Section 1.1  Purpose.  It is the intention of Advance Auto Parts, Inc.
(the “Company”) to continue to maintain and provide for the administration of
the Advance Auto Parts, Inc. Deferred Compensation Plan (the “Plan”) in
accordance with the provisions of Section 409A of the Code, and in accordance
with other provisions of law relating to non-qualified deferred compensation
plans.  The purpose of the Plan is to allow eligible Team Members to elect to
defer the receipt of a portion of the compensation that would otherwise be
currently payable to the Team Member.
 
Section 1.2  Status of Plan.  The Plan is maintained by the Company primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended (ERISA).  It is the
intention of the Company that the Plan be unfunded for tax purposes and for
purposes of Title I of ERISA.  The Plan constitutes a mere promise by the
Company to make deferred compensation payments in the future.  As to such
deferred compensation benefits, Participants under the Plan have the status of a
general, unsecured creditors of the Company.
 
Section 1.3  Effective Date.  The Plan is a continuation of the Plan that was
originally adopted effective as of June 1, 2003.  Except as may be expressly
provided otherwise, the Plan is hereby amended and restated effective as of
January 1, 2008 for the purpose of becoming compliant with final Code Section
409A regulations issued by the Internal Revenue Service.
 
Section 1.4  Pre-2005 Deferrals.  Deferrals made under the Plan on or before
December 31, 2004, which were earned and not subject to a substantial risk of
forfeiture as of such date, shall be segregated and administered solely in
accordance with the Addendum to this Plan.
 

 
1

--------------------------------------------------------------------------------

 

ARTICLE II


DEFINITIONS


For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:
 
Section 2.1  Affiliated Company.  “Affiliated Company” means the Company and
each other corporation or enterprise, which as of a given date, is then a member
of the same controlled group of corporations or the same group of trades or
businesses under common control, determined in accordance with Sections 414(b)
and (c) of the Code, as is the Company.
 
Section 2.2  Aggregated Plans.  “Aggregated Plans” means the Advance Auto Parts,
Inc. Deferred Stock Unit Plan for Non-Employee Directors and Selected
Executives, and any other account balance form of deferred compensation plan
allowing elective deferrals that is sponsored by an Affiliated Company, and
which  is required to be aggregated with this Plan pursuant to IRS Regulation
§1.409A-1(c)(2).
 
Section 2.3  Base Salary.
 
(a)  
The “Base Salary” of a Team Member for a Plan Year means the base rate of cash
compensation otherwise payable by an Employer to or for the benefit of the Team
Member for services rendered or labor performed while that Team Member is a
Participant in this Plan for such Plan Year, including the base pay that the
Team Member could have received in cash in lieu of:

 
(i)  
Compensation deferrals elected to be made under this Plan, or under any other
non-qualified deferred compensation plan maintained by the Company or other
Affiliated Company; and

 
 
(ii)  
Contributions made by or on the Team Member’s behalf to any qualified retirement
plan, or to any Code Section 125 cafeteria plan or other employee benefit plan
maintained by the Company or other Affiliated Company.

 
(b)  
Any compensation paid to a Team Member after the last day of a Plan Year solely
for services performed during the final payroll period (as described in Code
Section 3401(b)) containing the last day of the Plan Year shall be treated as
compensation for services performed in the subsequent Plan Year.  For example,
if a payroll period begins on December 23 of Year 1 and ends on January 5 of
Year 2, then the compensation for that payroll period shall be treated as Year 2
compensation.

 
Section 2.4  Beneficiary.  “Beneficiary” means the person, persons or entity
designated by the Participant or by the terms of the Plan to receive any
benefits payable under the Plan pursuant to Article VII.
 
Section 2.5  Board.  Except as provided in Section 6.1, “Board” means the Board
of Directors of the Company as constituted from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.6  Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.  References to any provision of the Code or regulation (including a
proposed regulation) thereunder shall include any successor provisions or
regulations.
 
Section 2.7  Company.  “Company” means Advance Auto Parts, Inc., its successors,
and any organization into which or with which Advance Auto Parts, Inc. may merge
or consolidate or to which all or substantially all of its assets may be
transferred.
 
Section 2.8  Compensation Committee.  “Compensation Committee” means the
Compensation Committee of the Board, or any successor to such committee.
 
Section 2.9  Deferral Account.  “Deferral Account” means each account
established and maintained on behalf of each Participant pursuant to
Section 4.1.  Where the context so implies, reference to a Participant’s
Deferral Account shall include the Participant’s Matching Contribution Account
(if any).
 
Section 2.10  Deferral Election Agreement.  “Deferral Election Agreement”
(sometimes referred to simply as a “Deferral Election”) means a Team Member’s
agreement to defer the receipt of Eligible Compensation as submitted by the Team
Member under the Plan in accordance with Section 3.3.
 
Section 2.11  Deferral Period.  “Deferral Period” means the period defined in
Section 3.5.
 
Section 2.12  Deferred Amount.  “Deferred Amount” means the amount defined in
Section 3.4.
 
Section 2.13  Disabled.  A Participant shall be considered to be or have become
“Disabled” for purposes of the Plan if, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, the
Participant:
 
 
(a)
Is unable to engage in any substantial gainful activity; or

 
 
(b)
Is receiving, and has received for a period of not less than three months,
income replacement benefits under another accident and health plan covering
employees of the Participant’s Employer.

 
A Participant will be deemed to be Disabled if the Participant has been
determined to be disabled (i) by the Social Security Administration, or
(ii) under a disability insurance program having a definition of disability that
satisfies the standard prescribed in subsection (a) above.
 
Section 2.14  Eligible Compensation.  “Eligible Compensation” for any Team
Member for any period means the Base Salary, Quarterly Bonus or Roll-up
Performance Bonus, if any, otherwise payable to the Team Member for services
performed during such period.
 
Section 2.15  Employer.  “Employer” means each Affiliated Company having any
Team Members who are Participants under the Plan. An Affiliated Company
qualifying as an Employer as of January 1, 2005 shall continue as such, subject
to the provisions of the Plan.  For periods on and after January 1, 2005, if an
Affiliated Company acquires a corporation or other trade or business, and if the
acquired entity is thereupon maintained as a separate Employer or operating unit
with respect an Affiliated Company in general, then such entity shall not be
deemed to be an Employer with respect to the Plan, and the
 
 
3

--------------------------------------------------------------------------------

 
 
Employees employed by that entity shall not be eligible to participate in the
Plan, unless and until the Company directly, or acting through the Plan
Administration Committee, affirmatively designates the acquired entity as an
Employer.
 
Section 2.16  ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.
 
Section 2.17  Hypothetical Investment Benchmark.  “Hypothetical Investment
Benchmark” means the phantom investment benchmarks that are used to measure the
earnings credited to a Participant’s Deferral Account.
 
Section 2.18  Matching Contribution.  “Matching Contribution” means the amount
of matching or other non-elective employer contribution that an Employer may
make to the Plan on behalf of eligible Team Members for any Plan Year, as
prescribed in Section 3.9.
 
Section 2.19  Matching Contribution Account.  “Matching Contribution Account”
means a notational account established to reflect the crediting of any Matching
Contributions or other non-elective Employer contributions made on account of a
Participant, including the deemed earnings thereon.
 
Section 2.20  Participant.  “Participant” means any eligible Team Member who has
elected to participant in the Plan by filing a Deferral Election Agreement as
provided in Article III.
 
Section 2.21  Plan.  “Plan” means this Advance Auto Parts, Inc. Deferred
Compensation Plan, as may be amended from time to time.
 
Section 2.22  Plan Administration Committee.  “Plan Administration Committee”
means the committee that is responsible for the operation and administration of
the Plan, as identified in Section 8.1(c).
 
Section 2.23  Plan Year.  “Plan Year” means a 12-month period beginning
January 1 and ending the following December 31.
 
Section 2.24  Qualified Change in Control Event.  “Qualified Change in Control
Event” is a change in control of an Employer, as more fully prescribed in
Article VI.
 
Section 2.25  Quarterly Bonus.  “Quarterly Bonus” means the amount awarded to a
Team Member for each quarterly performance period within a Plan Year pursuant to
any approved incentive plan maintained by an Employer.
 
Section 2.26  Retirement.  “Retirement” or “Retired” means a Participant’s
Separation from Service after both attaining age 55 and completing at least 10
continuous years of service with the Affiliated Companies.
 
Section 2.27  Roll-up Performance Bonus.  “Roll-up Performance Bonus” means the
bonus of the same name that is awarded to a Team Member under an incentive plan
maintained by an Employer.  Under the terms of the incentive plan, such Roll-up
Performance Bonus is payable by reason of the Team Member’s satisfaction of
organizational or individual performance criteria, and is measured on the basis
of a performance period of 12 months (being the Plan Year).  A performance bonus
payable to a Team Member that does not satisfy both of the above conditions will
be treated under the Plan as a Quarterly Bonus.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.28  Separation from Service.
 
(a)  
Subject to the further provisions of this Section 2.28, a Participant will incur
a Separation from Service for purposes of the Plan if the Participant dies,
Retires, or otherwise has a termination of employment as to all the Affiliated
Companies.

 
(b)  
An Participant’s employment relationship with an Affiliated Company will be
treated as continuing intact, and thus the Participant will not be deemed to
have incurred a Separation from Service, while the Participant is on military
leave, sick leave or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the Participant
retains a right to reemployment with the Affiliated Company under an applicable
statute or by contract.  A leave of absence constitutes a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Affiliated Company.  If the period of leave
exceeds six months and the Participant does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following such six-month
period.

 
(c)  
Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Affiliated Company and the
Participant reasonably anticipated that no further services would be performed
after a certain date, or that the level of bona fide services the Participant
would perform after such date (whether as an Employee or as an independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed  (whether as an Employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Affiliated Companies if the Participant has been providing
services to the Affiliated Companies less than 36 months).  A Participant is
presumed to have incurred a Separation from Service where the level of bona fide
services performed decreases to a level equal to 20 percent or less of the
average level of services performed by the Participant during the immediately
preceding 36-month period.  A Participant will be presumed not to have incurred
a Separation from Service where the level of bona fide services performed
continues at a level that is 50 percent or more of the average level of service
performed by the Participant during the immediately preceding 36-month
period.  No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent, and less than 50 percent, of
the average level of bona fide services performed during the immediately
preceding 36-month period).

 
Section 2.29  Specified Employee.
 
(a)  
For purposes of this Plan, a “Specified Employee” means a Participant who is:

 
(i)  
A five-percent owner of an Affiliated Company; or

 
(ii)  
A one-percent owner of an Affiliated Company having annual compensation of more
than $150,000; or

 
 
5

--------------------------------------------------------------------------------

 
 
(iii)  
An officer of an Affiliated Company, regardless of the level of the officer’s
annual compensation for the Plan Year at issue.  In this regard, an “officer”
means a Team Member whose position is that of a Vice-President or higher.

 
(b)  
A Participant’s status as a Specified Employee will be determined as of December
31 of each Plan Year (the “Identification Date”).  If applicable, such a
determination will be based on the compensation earned by the Participant from
the Affiliated Companies for the 12-month period ending on the Identification
Date.

 
(c)  
A Participant who is determined to be a Specified Employee as of an
Identification Date shall be treated as a Specified Employee for purposes of the
distribution restrictions prescribed under Section 5.6 of the Plan for the
12-month period beginning on the first day of the month following the
Identification Date (i.e., for the calendar year immediately following the
Identification Date).

 
(d)  
If a publicly-traded corporation is acquired by, or merges into, the Company or
other Affiliated Company, then any Team Member of the acquired or merged
corporation who as of December 31 (the Identification Date) immediately
following the corporation transaction, has become an officer of an Affiliated
Company (as defined in paragraph (a)(iii) above), or who is an owner described
in paragraph (a)(i) or (ii) above, will be treated as a Specified Employee for
purposes of this Plan through the last day of calendar year that is coincident
with or next follows the date of the corporation transaction.  Thereafter, the
Team Member’s status as a Specified Employee will be determined as prescribed
above.  Notwithstanding the foregoing, the Company may elect to use any
reasonable method to determine the Specified Employees for purposes of the Plan
for periods immediately after the corporate transaction, provided that such
method is adopted no later than 90 days after the corporate transaction and
applied prospectively from the date the method is adopted.

 
(e)  
If a company that is not publicly-traded is acquired by or merges into the
Company or other Affiliated Company, then the Team Members of the acquired or
merged company will not be treated as Specified Employees for purposes of this
Plan until the first day of the calendar year next following the
acquisition.  Thereafter, the Team Member’s status as a Specified Employee shall
be determined as prescribed above.

 
(f)  
A Participant who is not a current or former Team Member of the Company or any
other Affiliated Company (i.e., an “outside” Director) is not a key employee,
and therefore not a Specified Employee for purposes of the Plan.

 
Section 2.30  Specified Time.  “Specified Time” means a designated Deferral
Period with respect to a Deferral Account that based on a stated number of
years, as prescribed in Section 3.5(b).
 
Section 2.31  Team Member.  “Team Member” means an employee of the Company or
other Affiliated Company.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III


PARTICIPATION AND DEFERRAL ELECTIONS

 
Section 3.1  Participation.
 
(a)  
Each Team Member who was a Participant in the Plan as of December 31, 2007 shall
continue as such, subject to the provisions of the Plan.

 
(b)  
Effective on and after January 1, 2008, a Team Member shall be eligible to
participate in the Plan with respect to any Plan Year if:

 
(i)  
The Plan Administration Committee concludes that for such Plan Year, the Team
Member is:

 
(A)  
Expected to be compensated in an amount such that the sum of the Team Member’s
Base Salary plus 75% of the Team Member’s anticipated incentive bonuses for the
Plan Year will equal or exceed $100,000;

 
(B)  
A “highly-compensated employee” for the Plan Year at issue under a
Section 401(k) plan maintained by an Employer by reason of the Team Member’s
compensation for the prior Plan Year; or

 
(C)
A newly-hired Team Member, and is expected to receive compensation from the
Employer at a level which, if annualized, will equal or exceed the dollar amount
that will be used to establish a person’s status as a “highly compensated
employee” under Code Section 414(q) for the following year.

 
(ii)  
As of the first day of the Plan Year, the Team Member is at least 21 years of
age and has completed at least one year of continuous service (1,000 hours) with
the Affiliated Companies; and

 
(iii)  
The Team Member commits to make elective deferrals to a qualified Section 401(k)
plan maintained by an Employer at the maximum rate allowed with respect to such
Team Member under the Section 401(k) plan.  This condition applies only if the
Team Member is eligible to participate in such a Section 401(k) plan.

 
(c)  
A Participant who is transferred from an Employer to employment with an
Affiliated Company that is not an Employer with respect to the Plan, or who
while continuing in the employ of an Employer ceases to be an eligible Team
Member (a “Transferred Participant”), shall not be considered to have incurred a
Separation from Service.  The Transferred Participant shall continue to be
eligible to make deferrals under the Plan through the end of the Plan Year in
which such transfer occurs, or for such additional period as may be permitted by
the Compensation Committee.

 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.2  Duration of Participation.  Each Participant shall remain a
Participant under the Plan until the balance of all of the Participant’s
Deferral Accounts has been distributed to the Participant or the Participant’s
Beneficiary.
 
Section 3.3  Deferral Election Agreement.
 
(a)  
For each Plan Year, each eligible Team Member shall be permitted to submit a
separate Deferral Election Agreement with respect to each of the forms of
Eligible Compensation otherwise payable to the Team Member for services
performed during the Plan Year.  The forms of Eligible Compensation for a Plan
Year consist of Base Salary, Quarterly Bonuses and Roll-up Performance
Bonus.  For administrative convenience, the Plan Administration Committee can
combine the elections for two or more forms of the Eligible Compensation on a
single form.  The submission of the Deferral Election Agreement must be made in
accordance with such policies and procedures established by the Plan
Administration Committee and communicated to eligible Team Members, which
procedures may permit or require elections to be made by electronic media.

 
(b)  
The Deferral Election Agreement with respect to each form of Eligible
Compensation shall include the elections and descriptions prescribed below.

 
(i)  
The amount of the Team Member’s Eligible Compensation to be deferred for the
Plan Year (the “Deferred Amount”), as described more fully in Section 3.4;

 
(ii)  
The designated payment event for such Deferred Amount, as described more fully
in Section 3.5;

 
(iii)  
The form in which the Deferred Amount is elected to be paid, as described more
fully in Section 3.6; and

 
(iv)  
The manner in which the Deferred Amount shall be deemed to be invested, as
described in Section 4.4.

 
Section 3.4  Deferred Amount.
 
 
(a)
The Deferral Election Agreement of an eligible Team Member for a Plan Year shall
designate the amount of each form of the Eligible Compensation for the Plan Year
that the Team Member elects to have deferred under the Plan (the “Deferred
Amount”).  An eligible Team Member shall make a separate deferral election for
each form of the Team Member’s Eligible Compensation (i.e., Base Salary,
Quarterly Bonus and Roll-up Performance Bonus) for the Plan Year.  The maximum
or minimum amount of deferral that may be elected by a Team Member for a Plan
Year with respect to each form of Eligible Compensation shall be established by
the Plan Administration Committee.

 
 
(b)
The aspect of a Deferral Election Agreement regarding the elected Deferred
Amount shall not apply to any pay period for which the amount of the Eligible
Compensation remaining to be paid to the Team Member (but for the deferral
election), after making any other deductions or withholdings of income, would be
less than the Deferred Amount prescribed in the Deferral Election Agreement

 
 
8

--------------------------------------------------------------------------------

 
 
(c)  
Notwithstanding an eligible Team Member’s election to the contrary, if the Team
Member is eligible to make elective deferrals under a Code Section 401(k) plan
maintained by an Employer for any period for which the Team Member is eligible
to participate in the Plan, the Team Member’s deferral election with respect to
the Plan for a Plan Year, or for any period during a Plan Year, shall not apply
unless and until the Team Member has made the maximum elective deferrals to the
Section 401(k) plan permitted by Code Section 402(g), or has made the maximum
elective deferrals for a period permitted under the terms of the Section 401(k)
plan.

 
Section 3.5  Designated Payment Event.  A Team Member’s Deferral Election
Agreement must designate the event that will give rise to the payment of the
Deferred Amount.  The period of the deferral through the date of the event
giving rise to the payment of the Deferred Amount is sometimes referred to
herein as the “Deferral Period.”  Subject to the terms of the Plan, including
Section 5.6 (regarding the restriction on distributions to Specified Employees),
a Team Member may elect to have the Deferred Amount pertaining to services
performed in any Plan Year become payable upon (i.e., to be deferred until)
either of the following alternative events:
 
(a)  
The Team Member’s Retirement or other Separation from Service; or

 
(b)  
The expiration of a stated number of full calendar years, not less than two,
following the Plan Year to which the deferred compensation pertains (i.e., as of
a “Specified Time”).  For example, a Team Member may elect to have a Deferral
Account pertaining to Year 1 compensation be deferred for the period ending on
December 31 of Year 3, or until the last day of any subsequent calendar year.

 
Notwithstanding the terms of a Deferral Election Agreement, a Participant’s
Retirement shall be a designated payment event with respect to each of the
Participant’s Deferral Accounts.  Accordingly, if such Retirement occurs prior
to the occurrence of the Specified Time designated in any Deferral Election
Agreement for any Deferral Account, then the Retirement shall supplant the
Specified Time election with respect to that  Deferral Account.
 
Section 3.6  Form of Payment.
 
(a)  
A Participant’s Deferral Election Agreement shall designate the form in which
the Deferred Amount will be paid if such payments arise by reason of a
designated payment event prescribed in Section 3.5 above.  The permissive forms
of payment are:

 
(i)  
A lump sum; or

 
(ii)  
Substantially equal annual installments over a period (as the Participant shall
designate) of not less than two years and not more than 10 years.

 
(b)  
If the distribution of a Participant’s Deferral Account is to be made in annual
installments, then the annual cash payments to be made from the Participant’s
Deferral Account shall be determined by reference to a  fraction, the numerator
of which is one and the denominator of which is the number of remaining
installments (including the installment being paid).  Each installment shall be
deemed to be made on a pro rata basis from each

 
 
9

--------------------------------------------------------------------------------

 
 
 
of the different deemed investments of the Deferral Account (if there is more
than one such deemed investment).

 
 
Section 3.7  Deferral Election Deadline.
 
(a)  
A Deferral Election pertaining to any Base Salary or Quarterly Bonuses that may
otherwise become payable to a Participant for services performed during a Plan
Year, including in regard to the fourth quarter Quarterly Bonus for a Plan Year
that will be paid after the end of that Plan Year, must be submitted on or
before December 31 of the Plan Year immediately preceding the Plan Year for
which it is effective (a “Statutory Deadline”), or as of such earlier submission
date established by the Plan Administration Committee.

 
(b)  
A Deferral Election pertaining to any Roll-up Performance Bonus that may
otherwise become payable to a Participant for services performed during a Plan
Year must be submitted on or before December 31 of the Plan Year immediately
preceding the Plan Year performance period for which it is effective
(a “Statutory Deadline”), or as of such earlier submission date established by
the Plan Administration Committee.  Notwithstanding the foregoing, the
Compensation Committee in its discretion may permit Participants to submit the
Deferral Election for the Roll-up Performance Bonus pertaining to any Plan Year
on or before June 30 falling within the applicable Plan Year (a “Statutory
Deadline”), or as of such earlier submission date established by the Plan
Administration Committee, subject to the following conditions:

 
(i)  
The Participant must have performed services for the Employer continuously
during the period beginning on the later of the beginning of the performance
period or the date the applicable performance criteria are established, and
ending on the date the election is made; and

 
(ii)  
The election is made before the amount of the Roll-up Performance Bonus becomes
readily ascertainable.

 
Section 3.8  Election for First Year of Eligibility.  Notwithstanding Section
3.7 above, the provisions of this Section 3.8 shall apply with respect to a Team
Member who becomes eligible to participate in the Plan after the first day of a
Plan Year.
 
(a)  
The timing of the eligible Team Member’s initial Deferral Election shall be
governed by the rules prescribed below.

 
(i)  
The initial Deferral Election must be made within 30 days after the date the
individual becomes such an eligible Team Member.  Except as provided in
paragraph (ii) below, the eligible Team Member’s initial Deferral Election, or
the decision to not make an initial Deferral Election, shall become irrevocable
as of the expiration of such 30-day election period.

 
(ii)  
Notwithstanding paragraph (i) above, an initial Deferral Election by an eligible
Team Member with respect to a Quarterly Bonus or a Roll-up Performance Bonus
that is affirmatively made and submitted under the Plan by the last day of the
quarter or Plan Year preceding the quarter or Plan Year for which the Deferral

 
 
10

--------------------------------------------------------------------------------

 
 
 
  
Election will first apply, and before the expiration of the otherwise applicable
30-day election period, shall become irrevocable as of the last day of such
preceding quarter or Plan Year.

 
(iii)  
In no event may the deadline for making an initial Deferral Election under this
Plan with respect to any eligible Team Member for any Plan Year be subsequent to
the deadline imposed on that Eligible Individual for making a Deferral Election
for such Plan Year under any other Aggregated Plan.

 
(b)  
A former Participant who has again become an eligible Team Member shall be
treated as first becoming eligible to participate in the Plan, and thus shall be
subject to the special election rules of this Section 3.8, under either of the
following circumstances:

 
(i)  
The former Participant has been paid all amounts deferred under the Plan and all
other Aggregated Plans, and the Participant ceased to be eligible to elect to
continue to participate in the Plan or an Aggregated Plan on or before the date
of the last such payment; or

 
(ii)  
The former Participant was not eligible to participate in the Plan or an
Aggregated Plan during the 24-month period ending on the date of again becoming
eligible to participate in the Plan or an Aggregated Plan.

 
(c)  
The compensation to which such initial Deferral Election will apply shall be
determined in accordance with the rules set forth below.

 
(i)  
The eligible Team Member’s initial Deferral Election shall apply only to the
Eligible Compensation otherwise payable for services performed by the eligible
Team Member subsequent to the date the Deferral Election has become irrevocable
pursuant to subsection (a) above.

 
(ii)  
For purposes of paragraph (i) above, as with respect to a Deferral Election by
an eligible Team Member pertaining to a Quarterly or Roll-up Performance Bonus,
if the initial Deferral Election is made after the beginning of the applicable
bonus performance period, the Deferral Election shall apply to the total amount
of Eligible Compensation for the applicable performance period multiplied by a
fraction, the numerator of which is the number of days remaining in the
performance period after the election has become irrevocable, and the
denominator of which is the total number of days in the performance period.

 
(iii)  
The formula prescribed in paragraph (ii) above shall also apply in regard to a
Deferral Election pertaining to the deferral of the eligible Team Member’s Base
Salary, unless the amount of the individual’s Eligible Compensation for the
portion of a period prior to the date of the irrevocability of the Deferral
Election (i.e., the amount of the Eligible Compensation that is not eligible to
be deferred under the Plan) can be readily ascertained.

 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.9  Irrevocability of Election.
 
(a)  
Once the applicable Statutory Deadline to make a Deferral Election for any form
of Eligible Compensation with respect to any Plan Year has passed, as prescribed
in Section 3.7, or once the deadline for making an initial Deferral Election
pursuant to Section 3.8 above has expired, the Deferral Election shall generally
become irrevocable.  The consequences of such include the following:

 
(i)  
The amount of the Eligible Compensation that the Participant elected to defer
for the Plan Year, or the election not to defer any amount, cannot be canceled
or modified;

 
(ii)  
The form of payment for the Deferral Account to which the Deferred Election
applies cannot be modified; and

 
(iii)  
The designated date of payment for the Deferral Account to which the Deferred
Election applies cannot be modified, except as provided in Section 5.8.

 
(b)  
Notwithstanding subsection (a) above, an eligible Team Member who receives a
hardship withdrawal from a Section 401(k) plan maintained by the Company or
another Affiliated Company, and who is thereupon suspended from making elective
deferrals under all qualified and non-qualified plans of the Affiliated
Companies pursuant to IRS Regulation § 1.401(k)-1(d)(3) and the terms of the
401(k) plan, shall have his or her Deferral Election under this Plan thereupon
canceled on a prospective basis.  Such Deferral Election cancellation rule shall
be subject to the following:

 
(i)  
An eligible Team Member’s Deferral Election shall not be canceled upon the
hardship withdrawal if the 401(k) plan does not require the suspension of
elective deferrals; and

 
(ii)  
An eligible Team Member whose Deferral Election is canceled pursuant to the
above, and who thereafter becomes eligible to resume making deferrals under this
Plan, shall nevertheless remain subject to the general election deadline rules
prescribed under this Section 3.9.  Accordingly, the eligible Team Member shall
not be permitted to resume making elective deferrals under this Plan for any
period prior to the first day of the Plan Year following the expiration of the
elective deferral suspension period under the applicable 401(k) plan.

 
(c)  
Further notwithstanding subsection (a) above, the Deferral Election of a
Participant who receives an Unforeseeable Emergency withdrawal from the Plan
pursuant to Section 5.11 shall be cancelled on a prospective basis.  Such
cancellation shall continue in effect for the remainder of the Plan Year in
which the withdrawal is made.  The Participant, if otherwise so eligible, shall
be permitted to elect to make elective deferrals under the Plan for the
subsequent Plan Year.

 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.10  Evergreen Elections.
 
(a)  
Prior to each Deferral Election Agreement submission deadline, each eligible
Team Member shall be provided information regarding the eligible Team Member’s
deferral rights under the Plan for the following Plan Year or other applicable
period.  The eligible Team Member shall then be permitted to affirmatively elect
or decline to enter into a Deferral Election Agreement for the applicable
period.  In the event that an eligible Team Member fails to timely submit a
Deferral Election Agreement, or fails to affirmatively decline to enter into a
Deferral Election Agreement, for any period, then the Eligible Individual shall
be deemed to have made the same Deferral Election (or election declination) as
had most recently been made for the form of Eligible Compensation at issue.

 
(b)  
Subject to Section 3.9(b) above (regarding the cancellation of a Deferred
Election upon a 401(k) plan hardship withdrawal), a deemed election shall become
irrevocable as of the applicable Statutory Deadline (as prescribed in
Section 3.7).  For example, an eligible Team Member who fails to make or
affirmatively decline a Deferral Election Agreement in regard to Base Salary
payable for Year 2 will be deemed to have made the same Base Salary Deferral
Election, or election declination, as in effect for Year 1.  An eligible Team
Member who is first eligible to make a Deferral Election for any form of
Eligible Compensation, but fails to timely make such election, shall be deemed
to have declined such Deferral Election.  Subject to subsection (c) below, this
deemed evergreen election shall apply to all aspects of an eligible Team
Member’s Deferral Election, including in regard to the designated Deferral
Period.

 
(c)  
The Deferral Period applicable to a evergreen election deemed to be made under
this Section 3.10 with respect to any form of Eligible Compensation shall be
determined as prescribed below.

 
(i)  
If the most recent Deferral Election for the form of Eligible Compensation at
issue designated a Deferral Period extending to the eligible Team Member’s
Retirement or other Separation from Service, then that same designation shall
apply to the deemed evergreen election.

 
(ii)  
If the most recent Deferral Election for the form of Eligible Compensation
designated a deferral of payment for a Specified Time, then that Specified Time
shall be deemed to have also been elected; provided, however, if that Specified
Time is not the end of at least two full calendar years following the beginning
of the Plan Year to which the deemed evergreen election applies, then the
Deferral Period for a Deferred Amount that is the subject of the deemed election
shall be the end of such second future calendar year.

 
Section 3.11  Non-Elective Employer Deferrals.
 
(a)  
An Employer may, at any time and in its complete discretion, make Matching
Contributions or other non-elective employer deferrals on behalf of any eligible
Team Member for any Plan Year.

 
 
13

--------------------------------------------------------------------------------

 
 
(b)  
Any non-elective employer deferrals made by an Employer with respect to an
eligible Team Member shall be maintained in a separate Deferral Account
established on the Team Member’s behalf.

 
(c)  
Except as otherwise prescribed under the Plan, a Team Member’s Deferral Account
pertaining to non-elective employer deferrals for any Plan Year shall become
payable at such time, and in such form, as prescribed in the Deferral Election
Agreement made (or deemed to have been made) by the Team Member with respect to
the Team Member’s Base Salary for the Plan Year at issue; provided, however,
that the specified payment date for such Deferral Account shall not precede the
last day of the Plan Year as of which such Deferral Account has become vested
pursuant to Section 4.3(b) below.

 
(d)  
Non-elective employer deferrals pertaining to any Plan Year shall be invested
pursuant to the same Hypothetical Investment Benchmarks and in the same
proportion as prescribed in the deferrals of the Team Member’s Base Salary for
such Plan Year.

 

 
14

--------------------------------------------------------------------------------

 

ARTICLE IV


MAINTENANCE AND INVESTMENT OF ACCOUNTS


 
Section 4.1  Maintenance of Deferral Accounts.  Separate Deferral Accounts shall
be maintained for each Participant. More than one Deferral Account may be
maintained for a Participant as necessary to reflect various Hypothetical
Investment Benchmarks, or separate Deferral Election Agreements specifying
different Deferral Periods and/or forms of payment.  A Participant’s Deferral
Accounts shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to the Participant pursuant to this
Plan, and shall not constitute or be treated as a trust fund of any kind. The
Plan Administration Committee shall determine the balance of each Deferral
Account, as of each Valuation Date, by adjusting the balance of such Deferral
Account as of the immediately preceding Valuation Date to reflect changes in the
value of the deemed investments thereof, credits and debits pursuant to
Section 4.2 and Section 4.4 and distributions pursuant to Article V with respect
to such Deferral Account since the preceding Valuation Date.
 
Section 4.2  Crediting of Deferred Compensation.  The Deferred Amount of a
Participant with respect to each Plan Year of participation in the Plan shall be
credited to the Participant’s Deferral Account as and when such Deferred Amount
would otherwise have been paid to the Participant.  To the extent that an
Employer is required to withhold any taxes or other amounts from the Deferred
Amount pursuant to any state, Federal or local law, such amounts shall be taken
out of other compensation eligible to be paid to the Participant that is not
deferred under this Plan.
 
Section 4.3  Vesting.
 
(a)  
Except as provided in subsection (b) below, a Participant shall be 100% vested
in the balance of each of his or her Deferral Accounts at all times.

 
(b)  
A Participant shall become vested in a Deferral Account pertaining to Matching
Contributions or other non-elective employer contributions made for any Plan
Year (a “Matching Contribution Deferral Account”) as of the earliest to occur of
the following:

 
(i)  
The passage of two Plan Years following the Plan Year to which such non-elective
employer contributions pertain during each of which the Participant completes at
least 1,000 hours of service;

 
(ii)  
The date as of which the Participant, while employed by an Employer or other
Affiliated Company, dies or becomes Disabled; and

 
(iii)  
The date as of which the Participant Retires.

 
Notwithstanding the foregoing, the Company, in its sole discretion, may waive or
reduce the foregoing vesting standard for the Matching Contribution Deferral
Account of any Participant.
 
 
15

--------------------------------------------------------------------------------

 
 
 
(c)
Amounts held in a Matching Contribution Deferral Account of a Participant who
terminates employment prior to becoming vested such account as prescribed in
subsection (b) above shall be forfeited and used to pay the administrative
expenses of the Plan.

 
Section 4.4  Hypothetical Investment Benchmarks.  Each Participant shall be
entitled to direct the manner in which his/her Deferral Accounts will be deemed
to be invested, selecting among the Hypothetical Investment Benchmarks specified
in Appendix A hereto, as amended from time to time, and in accordance with such
rules, regulations and procedures as the Plan Administration Committee may
establish from time to time. Notwithstanding anything to the contrary herein,
earnings and losses based on a Participant’s investment elections shall begin to
accrue as of the date the  Participant’s Deferred  Amounts are credited to his
or her Deferral Accounts.
 
Section 4.5  Statement of Accounts.  Each Participant shall be provided
quarterly statements of his or her Deferral Accounts, in such form as the Plan
Administration Committee deems desirable, setting forth the balance to the
credit of such Participant in his or her Deferral Accounts as of the end of the
most recently completed quarter.
 

 
16

--------------------------------------------------------------------------------

 

ARTICLE V


DISTRIBUTIONS


 
Section 5.1  Eligibility for Distributions.  Except as otherwise provided
herein, a distribution from a Participant’s Deferral Account may be made only on
account of one of the following events incurred by or with respect to the
Participant:
 
(a)  
The Participant’s Separation from Service.  In this regard, a distribution by
reason of a Participant’s Retirement shall be permitted only if the Retirement
constitutes a Separation from Service;

 
(b)  
The Participant becoming Disabled;

 
(c)  
The Participant’s death;

 
(d)  
A Specified Time, as prescribed under the Participant’s Deferral Election
Agreement;

 
(e)  
The occurrence of an Unforeseeable Emergency, as prescribed in Section 5.10; or

 
(f)  
The termination of the Plan, or portion of the Plan, prescribed in Section 9.2.

 
Section 5.2  Retirement Distributions.  Subject to Section 5.6 below, in either
of the circumstances described below, upon a Participant’s Retirement, the value
of the Participant’s Deferral Accounts shall be then distributed to the
Participant in installments or in a lump sum as designated in the applicable
Deferral Election Agreement.
 
(a)  
The  Participant had elected to receive payment of a Deferral Account upon
Retirement; or

 
(b)  
The Deferral Period elected by the Participant for that Deferral Account was a
Specified Time, but the Participant Retires before the end of that Specified
Time.

 
Section 5.3  Specified Time Distributions.  Subject to Sections 5.6 and 5.8
below, if the Deferral Period elected by a Participant with respect to a
Deferral Account is a Specified Time, and the Participant did not Retire before
the end of that Specified Time, then upon the end of that Specified Time, the
value of the Deferral Account at issue shall be distributed to the Participant
in installments or in a lump sum as designated in the applicable Deferral
Election Agreement.
 
Section 5.4  Other Payment Events.  Notwithstanding the provisions of any
Deferral Election Agreement, if prior to Retirement a Participant dies, becomes
Disabled but remains employed, or incurs a Separation from Service, the entire
balance of all of the Participant’s Deferral Accounts shall be distributed to
the Participant or the Participant’s Beneficiary or Beneficiaries (as the case
may be) in a lump sum payment.
 
Section 5.5  Designated Payment Date.
 
(a)  
The designated date as of which the value of a Participant’s Deferral Account is
to be distributed, or shall commence being distributed, shall be as prescribed
below.

 
 
17

--------------------------------------------------------------------------------

 
(i)  
The designated payment date with respect to a Deferral Account to be distributed
in a lump sum payment, including with respect to a lump sum payment made to a
Participant’s Beneficiary upon the Participant’s death, shall be the first day
following the date of the event giving rise to the lump sum payment (or, if
later, the date as of which the final deferral with respect to the Deferral
Election Agreement pertaining to the Deferral Account is withheld from the
Participant’s paycheck).

 
(ii)  
In the case of distributions to be made to a Participant in the form of
installment payments, the designated payment dates shall be the first day of the
month following the event that gives rise to the payment, and each annual
anniversary of that initial designated payment date.

 
(iii)  
The designated payment date with respect to a withdrawal due to an Unforeseeable
Emergency pursuant to Section 5.9 below shall be the date as of which the
withdrawal request is approved by the Plan Administration Committee.

 
(b)  
For purposes of the administrative provisions of this Plan, a payment shall be
treated as having been made upon the date specified under subsection (a) above
if the payment is made:

 
(i)  
On such date or a later date within the same calendar year; or

 
(ii)  
If later, by the 15th day of the third calendar month following the date so
specified.

 
Notwithstanding the foregoing, if calculation of the amount of the payment is
not administratively practicable due to events beyond the control of the
Participant (or the Participant’s estate), the payment will be treated as made
upon the specified date if the payment is made during the first calendar year in
which the payment is administratively practicable.
 
For purposes of administrative convenience, payment may be made to a Participant
no earlier than 30 days before the designated payment date prescribed in
subsection (a) above.
 
In no event shall a Participant be permitted, directly or indirectly, to
designate the taxable year of the distribution.
 
(c)  
The amount to be distributed to a Participant shall be determined on the basis
of the value of the applicable Deferral Account as of the designated payment
date with respect to the distribution at issue.

 
Section 5.6  Restriction on Distributions to Specified Employees.
 
(a)  
Notwithstanding the provisions of Section 5.5 above, if a Participant is a
Specified Employee as of the date of the Participant’s Retirement or other
Separation from Service, then, by reason of such event, the amounts held in the
Participant’s Deferral Accounts shall become payable as of the first day of the
seventh month following the date of the

 
 
18

--------------------------------------------------------------------------------

 
 
 
Participant’s Retirement or other Separation from Service (or, if earlier, as of
the date of the Participant’s death).

 
(b)  
If the distributions to the Specified Employee are to be made in annual
installments, the delay in payment prescribed in subsection (a)(ii) above shall
apply solely to the first installment payment.  Each subsequent installment
payment shall be made as of the date such payment otherwise would have been made
pursuant to Section 5.5.

 
(c)  
The distribution restrictions prescribed in subsection (a)(ii) above shall not
apply to a payment to be made pursuant to Section 5.7(b)(i) or (ii) (regarding
the payment of employment taxes and compensation deferred under the Plan or a
certificate of divesture compliance distributions), or Section 10.2(b)
(regarding domestic relations orders).

 
Section 5.7  No Acceleration of Scheduled Distributions.
 
(a)  
Except as otherwise provided in the Plan, the time or schedule of any
distribution of any portion of a Participant’s Deferral Accounts shall not be
permitted to be accelerated, either at the election of the Participant or at the
discretion of the Compensation Committee.

 
(b)  
Notwithstanding the foregoing, distributions may be made to or on behalf of a
Participant prior to the otherwise applicable designated payment date in the
following situations:

 
(i)  
As may be necessary to comply with a certificate of divestiture (as defined in
Code Section 1043(b)(2));

 
(ii)  
To pay FICA taxes on amounts deferred under the Plan, or income taxes on
additional charges arising from the Employer’s payment of FICA taxes or for
amounts attributable to the pyramiding of wages and taxes; or

 
(iii)  
If the Plan at any time fails to meet the requirements of Code Section 409A and
the underlying regulations.  In that event, however, the accelerated payment may
not exceed the amount required to be included in the Participant’s income as a
result of the Plan’s failure to comply with the Code Section 409A requirements.

 
Section 5.8  Extension of Specified Time Deferral Period.  Section 3.5(b) of the
Plan permits a Participant to select a Deferral Period of a stated period of
calendar years (i.e., a “Specified Time Deferral Period”).  In this connection,
a Participant shall be permitted to extend a Specified Time Deferral Period with
respect to a Deferral Account, subject to the conditions set forth below.
 
(a)  
An election to extend the Specified Time Deferral Period with respect to any
Deferral Account must be submitted to the Plan Administration Committee in
accordance with its established procedures.

 
(b)  
Any such election shall not take effect under the Plan until 12 months after the
date on which the election is submitted to the Plan Administration Committee.

 
(c)  
An election to extend a Specified Time Deferral Period must provide for the
lengthening of the Specified Time Deferral Period for a period of not less than
an additional five years.

 
 
19

--------------------------------------------------------------------------------

 
 
(d)  
Any election to extend a Specified Time Deferral Period must be made at least
12 months prior to the designated payment date (as prescribed in Section 5.5(a))
for the first scheduled payment from the applicable  Deferral Account.

 
(e)  
For purposes of this Section 5.8:

 
(i)  
The entitlement to installment payments shall be treated as the entitlement to a
single payment; and

 
(ii)  
The applicable designated payment date otherwise applicable to a Specified Time
Deferral Period shall be determined without regard to the restrictions on
distributions to Specified Employees prescribed in Section 5.6.

 
Section 5.9  Delay of Payments Under Certain Circumstances.  Notwithstanding any
provision of the Plan to the contrary, payment to a Participant will be delayed
to a date after the designated payment date otherwise prescribed under
Section 5.5 under any of the circumstances prescribed below.
 
(a)  
A payment to a Participant will be delayed where the Compensation Committee
reasonably anticipates that the Company’s or other Affiliated Company’s income
tax deduction with respect to such payment otherwise would be limited or
eliminated by application of Code Section 162(m); provided, however, that in
such event, the payment shall be made either at the earliest date at which the
Compensation Committee reasonably anticipates that the deduction of the payment
of the amount will not be limited or eliminated by application of Code
Section 162(m), or the calendar year in which the Participant Separates from
Service.

 
(b)  
A payment to a Participant will be delayed where the Compensation Committee
reasonably anticipates that the making of the payment will violate a term of a
loan agreement , or other similar contract, to which the Company or any other
Affiliated Company is a party, and such violation will cause material harm to
the Company or other Affiliated Company; provided, however, that in such event,
the payment shall be made at the earliest date at which the Compensation
Committee reasonably anticipates that the making of the payment will not cause
such violation, or such violation will not cause material harm to the Company or
other Affiliated Company.

 
(c)  
A payment to a Participant will be delayed where the Compensation Committee
reasonably anticipates that the making of the payment will violate federal
securities laws or other applicable law; provided, however, that in such event,
the payment to be made at the earliest date at which the Company or other
Affiliated Company reasonably anticipates that the making of the payment will
not cause such violation.  For purposes of this subsection (c), the making of a
payment that would cause inclusion in gross income or other application of any
penalty provision or other provision of the Code is not treated as a violation
of applicable law.

 
(d)  
A payment to a Participant will be delayed upon such other events and conditions
as may be prescribed in generally applicable guidance issued by the Internal
Revenue Service.

 
Section 5.10  Cash  Payments.  All distributions under the Plan shall be paid in
cash.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 5.11  Unforeseeable Emergency Withdrawals.  A Participant who incurs an
Unforeseeable Emergency (as defined below) may submit a request to the Plan
Administration Committee for a withdrawal equal to that portion (or all) of the
Participant’s Deferral Accounts as is then needed to alleviate the financial
hardship resulting therefrom.  Such withdrawals shall be subject to the
following provisions of this Section 5.11.
 
(a)  
For purposes of this Section 5.11:

 
(i)  
An “Unforeseeable Emergency” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, or of the spouse, a
dependent (as defined in Code Section 152(a)) or a primary beneficiary (as
defined below) of the Participant; the loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant; and

 
(ii)  
A ”primary beneficiary” of a Participant is an individual who is named as a
Beneficiary of the Participant under the Plan, and who has an unconditional
right to all, or a portion of, the balance of the Participant’s Deferral Account
upon the death of the Participant.

 
(b)  
The circumstances that will constitute an Unforeseeable Emergency will depend
upon the facts of each case.  Examples of circumstances that may qualify as an
Unforeseeable Emergency (provided that the other conditions of this Section 5.11
are satisfied) are:

 
(i)  
The imminent foreclosure of, or eviction from, the Participant’s primary
residence;

 
(ii)  
The need to pay for medical expenses, including non-refundable deductibles or
the cost of prescription drugs; and

 
(iii)  
The need to pay for the funeral expenses of the spouse, or dependent or primary
beneficiary of the Participant.

 
The purchase of a home and the payment of college tuition are not Unforeseeable
Emergencies for purposes of this Plan.
 
(c)  
A withdrawal shall not be permitted under this Section 5.11 to the extent that
the hardship resulting from the Unforeseeable Emergency is, or may be, relieved:

 
(i)  
Through the reimbursement or compensation by insurance or otherwise;

 
(ii)  
By the liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or

 
(iii)  
By the cessation of deferrals under the Plan.

 
(d)  
The amount of any Unforeseeable Emergency withdrawal shall be limited to that
which the Plan Administration Committee determines is reasonably necessary to
alleviate the hardship resulting from the occurrence of the Unforeseeable
Emergency (which may

 
 
21

--------------------------------------------------------------------------------

 
 
  
include any amount necessary to pay any federal or state income taxes or
penalties reasonably anticipated to result from the distribution).  The
determination of the amount reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available to the
Participant upon cancellation of the Participant’s deferral election due to the
Unforeseeable Emergency withdrawal that is effected pursuant to Section
3.9(c).  However, such determination is not required to take into account any
additional Unforeseeable Emergency withdrawal that is available under another
nonqualified deferred compensation plan, but which has not actually been paid
from that other plan.

 
(e)  
After reviewing each Unforeseeable Emergency withdrawal request, the Plan
Administration Committee shall make a determination as to whether the
circumstances satisfy the Unforeseeable Emergency standards prescribed above,
and will thereupon notify the requesting Participant of the determination.  If
the request is approved, the Plan Administration Committee shall process payment
of the withdrawal

 
(f)  
The Plan Administration Committee may establish a policy and procedures
regarding the order in which Unforeseeable Emergency withdrawals are to be
charged against the particular Deferral Accounts of a Participant.

 
Section 5.12  Withholding of Taxes. Notwithstanding any other provision of this
Plan, the Employer shall withhold from payments made hereunder any amounts
required to be so withheld by any applicable law or regulation.
 
Section 5.13  USERRA Rights.  Notwithstanding any provision of this Article V to
the contrary, the Plan shall permit a Participant to elect a change in the time
or the form of payment as may be required to comply with the Uniformed Services
Employment and Reemployment Rights Act (USERRA).
 

 
22

--------------------------------------------------------------------------------

 

ARTICLE VI


PAYMENTS UPON QUALIFIED CHANGE IN CONTROL EVENT


 
Section 6.1  Termination of Plan upon Change in Control.  Notwithstanding any
provision of the Plan to the contrary, upon the occurrence of a Qualified Change
in Control Event involving the Company or other Relevant Employer (as defined in
Section 6.6(a) below), the Board as constituted immediately prior to the event
may in its discretion terminate the Plan, or the portion of the Plan pertaining
to the Relevant Employer, and cause to be distributed to each affected
Participant the entire balance of all of the Participant’s Deferral Accounts
(including the balance of any non-vested Matching Contribution Accounts).  The
termination by such Board must occur within the 30 days preceding, or within the
12-month period following, the Qualified Change in Control Event.  Such Plan
termination distributions shall be permitted only if:
 
(a)  
All substantially similar non-qualified deferred compensation programs
maintained by the Company and all other Affiliated Companies are terminated upon
such Qualified Change in Control Event; and

 
(b)  
All compensation deferred and held under each such deferred compensation program
is distributed to Participants within 12 months of the date of termination of
the applicable program.

 
Section 6.2  Qualified Change in Control Event.  For purposes of this
Article VI, a “Qualified Change in Control Event” with respect to any
Participant means any of the following events:
 
(a)  
A Qualified change in the ownership of a corporation that is a Relevant Employer
(as prescribed in Section 6.3);

 
(b)  
A Qualified change in effective control of a corporation that is a Relevant
Employer (as prescribed in Section 6.4); and

 
(c)  
A Qualified Change in the ownership of a substantial portion of the assets of a
corporation that is a Relevant Employer (as prescribed in Section 6.5).

 
Section 6.3  Change in the Ownership of a Corporation.
 
(a)  
For purposes of this Article VI, a change in the ownership of a corporation
occurs on the date that any one person, or more than one person acting as a
group, acquires ownership of stock of the corporation that, together with stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of such corporation.  If any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation
within the meaning of Section 6.4 below).

 
 
23

--------------------------------------------------------------------------------

 
 
(b)  
For purposes of this Section 6.3, an increase in the percentage of stock owned
by any one person, or by persons acting as a group, as a result of a transaction
in which the corporation acquires its stock in exchange for property will be
treated as an acquisition of stock.

 
(c)  
In all regards, for purposes of this Section 6.3, a change in the ownership of a
corporation will be deemed to have occurred only when there is a transfer of
stock of a corporation (or issuance of stock of a corporation), and stock in
such corporation remains outstanding after the transaction.

 
Section 6.4  Change in the Effective Control of a Corporation.
 
(a)  
For purposes of this Article VI, a change in the effective control of a
corporation occurs on the date that either:

 
(i)  
A majority of members of the Company’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election; or

 
(ii)  
Any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the applicable
corporation possessing 30 percent or more of the total voting power of the stock
of such corporation.

 
(b)  
A change in effective control of a corporation may also occur in any transaction
in which either of the two corporations involved in the transaction incurs a
change in control event described under Section 6.3 or 6.5.

 
Section 6.4  Change in the Ownership of Substantial Portion of Assets.
 
(a)  
For purposes of this Article VI, a change in the ownership of a substantial
portion of a corporation's assets occurs on the date that any one person, or
more than one person acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the corporation that have a total gross fair market
value equal to or more than 40 percent of the total gross fair market value of
all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 
(b)  
A transfer of assets by a corporation shall not be treated as a change in the
ownership of such assets, and such transfer shall thus not constitute a
Qualified Change in Control Event, if the assets are transferred to:

 
(i)  
A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

 
 
24

--------------------------------------------------------------------------------

 
 
(ii)  
An entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation;

 
(iii)  
A person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the corporation; or

 
(iv)  
An entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).

 
(c)  
For purposes of subsection (b) above, a person's status is determined
immediately after the transfer of the assets.  Thus, for example, a transfer to
a corporation in which the transferor corporation has no ownership interest
before the transaction, but which is a majority-owned subsidiary of the
transferor corporation after the transaction is not treated as a change in the
ownership of the assets of the transferor corporation.

 
Section 6.6  Definitions and Operating Rules.  The following definitions and
operating rules shall apply for purposes of this Article VI.
 
(a)  
Relevant Employer.  To constitute a Qualified Change in Control Event as to the
particular Participant, the event must relate to one of the following corporate
employers:

 
(i)  
The Company;

 
(ii)  
A subsidiary corporate Employer for whom the Participant is performing services
at the time of the Qualified Change in Control Event; or

 
(iii)  
A subsidiary corporate Employer that is a majority shareholder of an Employer
identified in paragraph (ii) above, or any corporate Employer in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in paragraph (ii)
above.  For purposes of this paragraph (iii), a majority shareholder of a
corporate Employer is a shareholder owning more than 50% of the total fair
market value and total voting power of such Employer.

 
(b)  
Persons Acting as a Group.  Persons will not be considered to be acting as a
group solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.

 
(c)  
Ownership Attribution.  The ownership attribution rules of Code Section 318(a)
shall apply to determine stock ownership.  Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is

 
 
25

--------------------------------------------------------------------------------

 
 
 
not considered owned by the individual who holds the unvested option).  For
purposes of the preceding sentence, however, if a vested option is exercisable
for stock that is not substantially vested (as defined in IRS Regulation
§ 1.83-3(b) and (j)), the stock underlying the option is not treated as owned by
the individual who holds the option.

 

 
26

--------------------------------------------------------------------------------

 

ARTICLE VII


BENEFICIARY DESIGNATION


 
Section 7.1  Beneficiary Designation. Each Participant shall have the right, at
any time, to designate any person, persons or entity as his Beneficiary or
Beneficiaries. A Beneficiary designation shall be made, and may be amended, by
the Participant by filing a written designation with the Plan Administration
Committee, on such form and in accordance with such procedures as the Plan
Administration Committee shall establish from time to time.
 
Section 7.2  No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant’s Beneficiary shall be deemed to be the
Participant’s estate.
 

 
27

--------------------------------------------------------------------------------

 

ARTICLE VIII


ADMINISTRATION OF PLAN


 
Section 8.1 Named Fiduciaries.  The persons identified in this Section 8.1 are
named as fiduciaries under this Plan and shall be the only named fiduciaries
with respect to the Plan.
 
(a)  
The Company, as Plan sponsor, shall be responsible for all fiduciary functions
under the Plan except insofar as any such authority or responsibility is
assigned by or pursuant to the Plan to another named fiduciary, or is delegated
to another fiduciary pursuant to subsection (b) below.  In that regard, the
Company shall be the “Administrator” of the Plan within the meaning of
ERISA.  The authority and responsibility reserved or assigned to the Company
shall be exercised by its Compensation Committee or other authorized officers,
and shall include the authority and responsibility in regard to the following:

 
(i)  
The design of the Plan, including the right to amend and to terminate the Plan;
and

 
(ii)  
Considering and reviewing all appeals of claims which have been denied.

 
(b)  
The Compensation Committee may delegate to a committee or to any officer of the
Company or any Affiliated Company any authority or responsibility reserved or
assigned to the Company pursuant to the Plan.  In the event of any such
delegation, then any references to the authority, right or power of the Company
to act which are contained in any notice, disclosure or communication made with
a view toward effectuating the purposes of the Plan shall be construed to
include authority for such actions by the committee or officer to whom the
Compensation Committee has delegated its authority.  Notwithstanding any other
provision of the Plan, in the event that an action or direction of any person to
whom authority reposed with the Company under the Plan has been delegated by the
Compensation Committee conflicts with an action or direction of the Board of
Directors, then the authority of the Compensation Committee shall supersede that
of the delegate with respect to such action or direction.

 
(c)  
A Plan Administration Committee shall have the responsibility and authority to
control the operation and administration of the Plan in accordance with the
terms of the Plan.

 
(i)  
The members of the Plan Administration Committee shall be the individuals
serving in the roles of, respectively, the Senior Vice President of Human
Resources and the Vice President, Compensation and Benefits for the Employers,
and such other individuals who are appointed to the Plan Administration
Committee by such Senior Vice President of Human Resources (or, in the event of
a vacancy in such position, by the Vice President, Compensation and Benefits).

 
(ii)  
The Plan Administration Committee may designate one of its members as a
chairperson, and may retain and supervise outside providers, third party
administrators, record keepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.

 
 
28

--------------------------------------------------------------------------------

 
 
(d)  
The Plan Administration Committee shall be responsible for the administration of
this Plan and shall have all powers necessary to administer this Plan, including
discretionary authority to determine eligibility for benefits and to decide
claims under the terms of this Plan, except to the extent that any such powers
are vested in any other person administering this Plan by the Compensation
Committee. The Plan Administration Committee may from time to time establish
rules for the administration of this Plan, and it shall have the exclusive right
to interpret this Plan and to decide any matters arising in connection with the
administration and operation of this Plan. All rules, interpretations and
decisions of the Plan Administration Committee shall be conclusive and binding
on the Company, the Employers, Participants and Beneficiaries.

 
(e)  
The Plan Administration Committee is expressly reposed with the discretionary
authority and powers in regard to all facets of any claims for benefits made
under the Plan.  In turn, the Compensation Committee is expressly reposed with
the discretionary authority and powers in regard to all facets of the review of
a denied claim for benefits.  Such authority and powers include, but are not
limited to, the following:

 
(i)  
Construing and interpreting the terms of the Plan and of any documents
pertaining to the Plan;

 
(ii)  
Construing and interpreting all laws and regulations as applicable to any claims
for benefits made under the Plan;

 
(iii)  
Making any factual determinations, and applying such determinations to the terms
of the Plan and issues arising under the Plan; and

 
(iv)  
Otherwise deciding all questions regarding an individual’s benefit entitlements
under the Plan, and the manner and timing of any payments to be made to or with
respect to any individual under the Plan.

 
(f)  
No member of the Board, Compensation Committee or Plan Administration Committee
shall be liable for any act or action hereunder, whether of omission or
commission, by any other member or Employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated or for
anything done or omitted to be done in connection with this Plan.

 
(g)  
The Company shall, to the fullest extent permitted by law, indemnify each
director, officer or Employee of the Company or any Affiliated Company
(including the heirs, executors, administrators and other personal
representatives of such person), each member of the Compensation Committee and
Plan Administration Committee against expenses (including attorneys’ fees),
judgments, fines, amounts paid in settlement, actually and reasonably incurred
by such person in connection with any threatened, pending or actual suit, action
or proceeding (whether civil, criminal, administrative or investigative in
nature or otherwise) in which such person may be involved by reason of the fact
that he or she is or was serving this Plan in any capacity at the request of the
Company or any other Affiliated Company,  the Compensation Committee or the Plan
Administration Committee.

 
 
29

--------------------------------------------------------------------------------

 
 
(h)  
Any expense incurred by the Company, an Employer, the Compensation Committee or
the Plan Administration Committee relative to the administration of this Plan
shall be paid by the Company or other Affiliated Company and/or may be deducted
from the Deferral Accounts of the Participants as determined by the Compensation
Committee.

 
(i)  
Any member of the Compensation Committee or the Plan Administration Committee
may also be a Participant, but no committee member shall have power to take part
in any discretionary decision or action affecting his own interest as a
Participant under this Plan unless such decision or action is upon a matter
which affects all other Participants similarly situated and confers no special
right, benefit or privilege not simultaneously conferred upon all other such
Participants.

 
Section 8.2  Claim Procedure.
 
(a)  
If a Participant or Beneficiary makes a written request alleging a right to
receive payments under this Plan or alleging a right to receive an adjustment in
benefits being paid under this Plan, such actions shall be treated as a claim
for benefits. All claims for benefits under this Plan shall be sent to the Plan
Administration Committee.

 
(b)  
If the Plan Administration Committee determines that any individual who has
claimed a right to receive benefits, or different benefits, under this Plan is
not entitled to receive all or any part of the benefits claimed, the Plan
Administration Committee shall inform the claimant in writing of such
determination and the reasons thereof in terms calculated to be understood by
the claimant. The notice shall be sent within 90 days of the claim unless the
Plan Administration Committee determines that additional time, not exceeding 90
days, is needed and so notifies the Participant. The notice shall make specific
reference to the pertinent Plan provisions on which the denial is based, and
shall describe any additional material or information that is necessary. Such
notice shall, in addition, inform the claimant of the procedure that the
claimant should follow to take advantage of the review procedures set forth
below in the event the claimant desires to contest the denial of the claim, and
the right of the claimant to bring a civil action under ERISA if the claim is
denied upon further review.  Upon request, and free of charge, the claimant will
be provided with reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits.

 
(c)  
The claimant may within 90 days thereafter submit in writing to the Plan
Administration Committee a notice that the claimant contests the denial of his
or her claim and desires a further review of the denied claim.  The request for
review will be directed to the Compensation Committee, which will review the
claim and authorize the claimant to review pertinent documents and submit issues
and comments relating to the claim. The Compensation Committee will render a
final decision with specific reasons thereof in writing and will transmit it to
the claimant within 60 days of the written request for review, unless the
Compensation Committee determines that additional time, not exceeding 60 days,
is needed, and so notifies the Participant.  If the claim is to be denied in
whole or in part upon review, the written notice to the claimant will include
the following:

 
(i)  
The specific reason or reasons for the denial;

 
 
30

--------------------------------------------------------------------------------

 
 
(ii)  
Reference to the specific Plan provisions upon which the denial is based;

 
(iii)  
A statement that the claimant is entitled to receive, upon request, and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim appeal; and

 
(iv)  
A statement of the claimant’s right to file a civil lawsuit under ERISA.

 
(d)  
Notwithstanding subsection (c) above, if the Compensation Committee holds
regularly scheduled meetings at least quarterly, the Compensation Committee
shall make a claim review determination no later than the date of the meeting of
the committee that immediately follows the Plan’s receipt of a request for
review, unless the request for review is filed within 30 days preceding the date
of such meeting.  In such case, a claim review determination may be made by no
later than the date of the second meeting following the Plan’s receipt of the
request for review.  If special circumstances (such as the need to hold hearing)
require a further extension of time for processing, a determination shall be
rendered not later than the third meeting of the committee following the Plan’s
receipt of the request for review.  If such an extension of time for review is
required because of special circumstances, the claimant shall be provided with
written notice of the extension, describing the special circumstances and the
date as of which the claim review determination will be made, prior to the
commencement of the extension.  The claimant shall be notified of the claim
review determination as soon as possible, but not later than five days after the
determination is made.

 
 
31

--------------------------------------------------------------------------------

 

 
ARTICLE IX
 


AMENDMENT AND TERMINATION OF PLAN


 
Section 9.1  Amendment. The Board or the Compensation Committee may at any time
amend this Plan in whole or in part, provided, however, that no amendment shall
be effective to decrease the balance in, or otherwise alter the election made
with respect to, any Deferral Account as accrued at the time of such amendment,
nor shall any amendment otherwise have a retroactive effect.  In addition, any
amendment that has the effect of changing the time or form of payment under the
Plan with respect to any Participant shall be subject to the provisions of
Sections 5.7 and 5.8 (regarding the prohibition against the acceleration of
payments and the restrictions on changes in the time or form of payments).
 
Section 9.2  Company’s Right to Terminate.  The Board or the Compensation
Committee may at any time terminate the Plan with respect to future Deferral
Election Agreements.  However, the Plan cannot otherwise be terminated, and
Deferral Accounts thereupon distributed, except as provided below.
 
(a)  
The Plan may be terminated and distributions thereupon made upon a Qualified
Change in Control Event, as prescribed in Section 6.1.

 
(b)  
The Plan may be terminated and distributions thereupon made within 12 months of
the Company’s corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 USC § 503(b)(1)(A), provided that
the amounts deferred under the Plan are distributed for inclusion in the gross
income of the Participant in the latest of:

 
(v)  
The calendar year in which the Plan termination occurs;

 
(vi)  
The calendar year in which the deferred amount is no longer subject to a
substantial risk of forfeiture; or

 
(vii)  
The first calendar year in which the termination distribution is
administratively practicable.

 
(c)  
The Plan may be terminated and distributions thereupon made if the conditions
prescribed below are satisfied.

 
(i)  
Each other “account balance” deferred compensation plan maintained by the
Company and any other Affiliated Company that also covers any Participant in
this Plan is concurrently terminated;

 
(ii)  
No payments (other than payments that would be payable under the terms of the
terminated programs if the terminations had not occurred) are made within
12 months of the termination of the programs;

 
(iii)  
All payments are made within 24 months of the termination of the applicable
programs; and

 
 
32

--------------------------------------------------------------------------------

 
 
(iv)  
During the three-year period following the termination of the Plan, neither the
Company, nor any other Affiliated Company, adopts an account balance deferred
compensation program covering any individual who was a Participant in the Plan
upon its termination.

 

 
33

--------------------------------------------------------------------------------

 

ARTICLE X


MISCELLANEOUS


 
Section 10.1  Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of highly compensated Team Members, within the meaning of
Sections 201, 301 and 401 of ERISA.  All payments pursuant to the Plan shall be
made from the general funds of the Employers and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Employers as a result of participating
in the Plan. Notwithstanding the foregoing, the Employers may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Employers’ creditors, to assist it in accumulating funds to
pay its obligations under the Plan.
 
Section 10.2  Nonassignability.
 
(a)  
Except as specifically set forth in the Plan with respect to the designation of
Beneficiaries, neither a Participant nor any other person shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 
(b)  
Notwithstanding the foregoing, the balance of a Participant’s Deferral Accounts,
or any portion thereof, shall be distributed in accordance with the terms of any
domestic relations order which the Plan Administration Committee determines to
be a qualified domestic relations order (QDRO) described in Section 414(p) of
the Code.

 
Section 10. 3  Validity and Severability.  The invalidity or unenforceability of
any provision of this Plan shall not affect the validity or enforceability of
any other provision of this Plan, which shall remain in full force and effect,
and any prohibition or unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.
 
Section 10.4  Governing Law. The validity, interpretation, construction and
performance of this Plan shall in all respects be governed by the laws of the
State of Virginia, without reference to principles of conflict of law, except to
the extent preempted by federal law.
 
Section 10.5  Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or any Employer any obligation for the
Participant to remain employed by the Employer or change the status of the
Participant’s employment or the policies of the Employer and its affiliates
regarding termination of employment.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 10.6  Underlying Incentive Plans and Programs. Nothing in this Plan
shall prevent the Company or other Employer from modifying, amending or
terminating the compensation or the incentive plans and programs pursuant to
which cash awards are earned and which are deferred under this Plan.
 
Section 10.7  Funding and Financial Health Restrictions.  In no event shall any
amounts attributable to any Deferral Account be held in an offshore trust within
the meaning of Code Section 409A(b)(1).  In addition, the assets of any
Affiliated Company shall not be restricted to the payment of benefits under the
Plan upon a change in the Affiliated Company’s financial health within the
meaning of Code Section 409A(b)(2).
 


*           *           *




Pursuant to the authority granted by the Compensation Committee of the Board of
Directors of Advance Auto Parts, Inc. under its resolutions adopted on November
________, 2007, the undersigned hereby executes this Advance Auto Parts, Inc.
Deferred Compensation Plan on behalf of Advance Auto Parts, Inc.




ADVANCE AUTO PARTS, INC.




By:                                                                         


Its:                                                                         


Dated: November , 2007





 
35

--------------------------------------------------------------------------------

 

Appendix A
 
Advance Auto Parts, Inc. MONY Deferred Compensation Plan Investment Funds

Enterprise Total Return
MFS Total Return
Dreyfus Stock Index
MFS New Discovery
Dreyfus Appreciation
Janus Aspen Capital Appreciation
MONY Money Market Fund
T. Rowe Price Int'l Stock




 
36

--------------------------------------------------------------------------------

 

ADDENDUM TO
ADVANCE AUTO PARTS, INC. DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2008)


 
PREAMBLE
 
The purpose and effect of this Addendum (the “Addendum”) to the Advance Auto
Parts, Inc. Deferred Compensation Plan (the “Plan”) is to preserve the terms of
the Plan that were in effect as of December 31, 2004 (the “2004 Plan Terms”),
and to continue to apply such 2004 Plan Terms to compensation deferred under the
Plan on or before December 31, 2004, without regard to the standards of Code
Section 409A as enacted under the American Jobs Creation Act of 2004 (“AJCA”).
 
 
SCOPE OF ADDENDUM
 
This Addendum shall apply solely to a Participant’s Deferral Accounts under the
Plan attributable to the deferral of any compensation for services performed by
the Participant for the Company or an Affiliated Company (or for Discount Auto
Parts, Inc., which was acquired by the Company in 2003) on or before
December 31, 2004, provided that the compensation was earned and not subject to
a substantial risk of forfeiture as of that date.  Such accounts are hereinafter
referred to as “Pre-2005 Deferrals.”  The accounts maintained for such deferrals
are referred to as “Pre-2005 Deferral Accounts.”
 
For purposes of greater preciseness, the Pre-2005 Deferral Accounts are those
pertaining to:
 
1.  
A Participant’s “Base Salary” Deferrals for 2003 and 2004;

 
2.  
A Participant’s “Quarterly Bonus” Deferrals for 2003 and for the first three
quarters of 2004;

 
3.  
A Participant’s Roll-up Performance Bonus for 2003; and

 
4.  
A Participant’s DAP SEP Account, as described in Section 4.02 of this Addendum.

 
Entitlement to both the Quarterly Bonus for the fourth quarter of 2004, and for
the 2004 Roll-up Performance Bonus, generally required that a Participant have
been employed by the Company as of a post- December 31, 2004 payment
date.  These bonuses, and the underlying deferrals of such bonuses, were
therefore generally subject to a substantial risk of forfeiture as of such
date.  Consequently, such bonus deferrals are subject to the Code Section 409A
standards that become effective as of January 1, 2005, and thus shall be
governed by the Basic Plan Document, unless the bonuses were in fact paid to the
applicable Participant on or before December 31, 2004.
 
EFFECT OF AMENDMENTS AND DISCRETIONARY ACTIONS
 
It is intended that the 2004 Plan terms be strictly preserved for purposes of
this Addendum.  In that regard, no amendment to the Basic Plan Document, and no
exercise of any discretion by the Plan Administration  Committee under the terms
of the Basic Plan Document, shall apply to the Pre-2005 Deferral Accounts to
which this Addendum pertains unless such amendment or exercise of discretion
expressly provides that it is to be applied to such Pre-2005 Deferral Accounts.
 
 
37

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the Plan Administration Committee may change or
add a Hypothetical Investment Benchmarks made available with respect to Pre-2005
Deferral Accounts.
 
2004 PLAN TERMS
 
ARTICLE I
 
APPLICATION
 
Notwithstanding any provision of the Plan to the contrary, the following
provisions of this Addendum shall apply to a Participant’s Pre-2005 Deferral
Accounts as previously defined.
 
ARTICLE II
 
 
DEFINITIONS
 
For the purposes of this Addendum, the words and phrases set forth below shall
have the meanings indicated, unless the context clearly indicates
otherwise.  Other words and phrases within this Addendum shall have the same
meaning as defined under the Basic Plan Document.
 
Basic Plan Document.  “Basic Plan Document” means the document governing the
terms of the Plan as in effect on and after January 1, 2005, as may be amended
from time to time.
 
Pre-2005 Deferrals.  “Pre-2005 Deferrals” means the elective deferrals described
in the “Scope of Addendum” Section of this Addendum.
 
Pre-2005 Deferral Account. “Pre-2005 Deferral Account” means the account
maintained under the Plan for each Participant who has made Pre-2005 Deferrals
to the Plan.
 
Deferral Period. “Deferral Period” as applied under this Addendum is defined in
Section 3.03 below.
 
Deferred Amount. “Deferred Amount” as applied under this Addendum is defined in
Section 3.03 below.
 
Disability. “Disability” means eligibility for disability benefits under the
terms of the Long-Term Disability Plan maintained by the Company.
 
Form of Payment.  “Form of Payment” means payment in one lump sum or in
substantially equal annual installments over a period of up to 10 years.
 
Participation Agreement. “Participation Agreement” means an agreement filed by a
Participant as described in Section 3.01 of this Addendum.
 
Retirement. “Retirement” means retirement of a Participant from the Company and
all Affiliated Companies after attaining both age 55 and completing at least ten
continuous years of service.
 
Termination of Employment.  “Termination of Employment” means the cessation of a
Participant’s services as a full-time team member of the Company and all
Affiliated Companies for any reason other than Retirement.
 
 
38

--------------------------------------------------------------------------------

 
 
Unforeseeable Emergency. “Unforeseeable Emergency” means severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or a dependent of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.
 
 
ARTICLE III
 
PLAN TERMS
 
Section 3.01
 
Maintenance of Accounts.  Separate Pre-2005 Deferral Accounts shall be
maintained for each Participant. More than one Pre-2005 Deferral Account may be
maintained for a Participant as necessary to reflect (a) various Hypothetical
Investment Benchmarks; and/or (b) separate Participation Agreements specifying
different Deferral Periods and/or forms of payment pertaining to such Pre-2005
Deferral Accounts.
 
Section 3.02
 
Vesting of Deferral Account. Except as provided in Section 3.10 below (regarding
a forfeiture upon a voluntary early withdrawal), a Participant shall be 100%
vested in his or her Pre-2005 Deferral Accounts at all times.
 
Section 3.03
 
Participation Agreement.  Each Participant for whom a Pre-2005 Deferral Account
is maintained shall have previously entered into a Participation Agreement that
set forth the following:
 
(a)  
The amount of Eligible Compensation for the Plan Year or performance period to
which the Participation Agreement relates that was to be deferred under the Plan
(the “Deferred Amount”);

 
(b)  
The period after which payment of the Deferred Amount is to be made or begin to
be made (the “Deferral Period”), which shall be the earlier of (i) a number of
full years, not less than two (i.e., for a “Specified Time”), and (ii) the
period ending upon the Retirement or prior termination of employment of the
Participant; and

 
(c)  
The form in which payments are to be made, which may be a lump sum or in
substantially equal annual installments over a period of up to 10 years.

 
Section 3.04
 
Modification of Deferral Period Election by Participant.  A Participant who
elected a Deferral Period for any Pre-2005 Deferrals based on a Specified Time
may elect to extend that Specified Time period (in increments of full calendar
years) by submitting an amended Participation Agreement to the Plan
Administration Committee at least one full calendar year before the end of
Deferral Period (as in effect before such amendment); provided, that only one
such amendment may be filed with respect to each Participation Agreement.  Under
no circumstances may a Participant’s elected Deferral Period be shortened or
reduced.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 3.05
 
Time and Form of Payment.
 
(a)  
At the end of the Deferral Period for each Pre-2005 Deferral Account, the value
of such Pre-2005 Deferral Account shall be paid to the Participant at the time
or times elected by the Participant in the applicable Participation Agreement.

 
(b)  
If the Participant has elected to receive payments from a Pre-2005 Deferral
Account in a lump sum, the Company shall pay the value of such Pre-2005 Deferral
Account (determined as of the most recent Valuation Date preceding the end of
the Deferral Period) in a lump sum in cash as soon as practicable after the end
of the Deferral Period.

 
(c)  
If the Participant has elected to receive payments from a Pre-2005 Deferral
Account in installments, the Company shall make annual cash payments from such
Pre-2005 Deferral Account, each of which shall consist of an amount equal to
(i) the balance of such Pre-2005 Deferral Account as of the most recent
Valuation Date preceding the payment date times (ii) a fraction, the numerator
of which is one and the denominator of which is the number of remaining
installments (including the installment being paid). The first such installment
shall be paid as soon as practicable after the end of the Deferral Period and
each subsequent installment shall be paid on or about the anniversary of such
first payment. Each such installment shall be deemed to be made on a pro rata
basis from each of the different deemed investments of the Pre-2005 Deferral
Account (if there is more than one such deemed investment).

 
Section 3.06
 
Retirement.  If a Participant had elected to have a Pre-2005 Deferral Account
distributed upon Retirement, then the value of such Pre-2005 Deferral Account
(determined as of the most recent Valuation Date preceding such Retirement)
shall be distributed to the Participant upon Retirement in installments or a
lump sum as elected in the Participation Agreement, and as generally described
in Section 3.05 above.
 
Section 3.07
 
Specified Time  Distributions.  If a Participant elected a Deferral Period with
respect to a Pre-2005 Deferral Account that is a stated number of years
(i.e., for a Specified Time), then upon the expiration of such Specified Time,
the value of such Pre-2005 Deferral Account (determined as of the most recent
Valuation Date preceding such Deferral Period) shall be distributed in
installments or a lump sum as elected in the Participation Agreement, and as
generally described in Section 3.05 above.
 
Section 3.08
 
Other Than Retirement.  Notwithstanding the provisions of any Participation
Agreement, if a Participant dies, has a Termination of Employment or Disability
prior to Retirement and prior to receiving full payment of a Pre-2005 Deferral
Account, the Company shall pay the remaining balance (determined as of the most
recent Valuation Date preceding such event) to the Participant or the
Participant’s Beneficiary or Beneficiaries (as the case may be) in a lump sum as
soon as practicable following the occurrence of such event, unless the Plan
Administration Committee in its sole discretion determines otherwise.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 3.09
 
Hardship Withdrawals.
 
(a)  
Notwithstanding the foregoing provisions of this Article III and any
Participation Agreement, a Participant shall be entitled to elect to withdraw
all or part of the balance of a Pre-2005 Deferral Account in the event of an
Unforeseeable Emergency, in accordance with this Section 3.09.

 
(b)  
A hardship withdrawal pursuant to this Section 3.09 may only be made to the
extent reasonably needed to satisfy the Unforeseeable Emergency need, and may
not be made if such need is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise; (ii) by liquidation of the Participant’s
assets to the extent such liquidation would not itself cause severe financial
hardship; or (iii) by cessation of participation in the Plan.

 
(c)  
An application for a hardship withdrawal under this Section 3.09 shall be made
to the Plan Administration Committee in such form and in accordance with such
procedures as the Plan Administration Committee shall determine from time to
time. The determination of whether, and in what amount and form, a hardship
withdrawal will be permitted pursuant to this Section 3.09 shall be made by the
Plan Administration Committee.

 
Section 3.10
 
Voluntary Early Withdrawal.  Notwithstanding the foregoing provisions of this
Article III and any Participation Agreement, a Participant shall be entitled to
elect to withdraw the entire balance of his or her Pre-2005 Deferral Accounts in
accordance with this Section 3.10 by filing with the Plan Administration
Committee such forms, in accordance with such procedures, as the Plan
Administration Committee shall determine from time to time. As soon as
practicable after receipt of such form by the Plan Administration Committee, the
Company shall pay an amount equal to ninety percent of the balance in such
Pre-2005 Deferral Accounts (determined as of the most recent Valuation Date
preceding the date such election is filed) to the electing Participant in a lump
sum in cash, and the Participant shall forfeit the remainder of such Pre-2005
Deferral Accounts.  A Participant who elects to make a voluntary early
withdrawal under this Section 3.10 shall not be entitled to file any Deferral
Agreements under the Plan for post-2004 deferrals pertaining to compensation to
be earned in the first Plan Year that begins after such voluntary early
withdrawal election is made.
 
Section 3.11
 
Change of Control.  In the event of a Change of Control that is recommended for
approval to the shareholders by the Board, no immediate special payment shall be
made to any Participant and the terms and conditions of the Plan shall remain in
full force and effect. Notwithstanding anything contained in this Plan to the
contrary, upon a hostile Change of Control, the Company shall immediately pay to
each Participant in a lump sum in cash the balance in the Participant’s Pre-2005
Deferral Accounts (determined as of the most recent Valuation Date preceding the
Change of Control) including any Company Matching Contributions. A “Hostile
Change of Control” is a Change of Control of the Company (as defined under the
terms of the Plan in effect on December 31, 2004), which is not recommended for
approval to the shareholders by the Board.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 3.12
 
Company’s Right to Terminate.  The Board or the Compensation Committee may at
any time terminate the portion of the Plan pertaining to Pre-2005 Deferral
Accounts at any time for any reason, including without limitation if, in its
judgment, the continuance of such portion of the Plan, the tax, accounting, or
other effects thereof, or potential payments thereunder would not be in the best
interests of the Company, and upon any such termination, the Company shall
immediately pay to each Participant in a lump sum the accrued balance in the
Participant’s Pre-2005  Deferral Account (determined as of the most recent
Valuation Date preceding the termination date).
 
 
ARTICLE IV
 
MERGED DISCOUNT AUTO PARTS PLAN
 
Section 4.01
 
Overview.  Discount Auto Parts, Inc. (“Discount Auto Parts”) was acquired by,
and is now a subsidiary of, the Company.  Discount Auto Parts had maintained the
Discount Auto Parts Plan, Inc. Supplemental Executive Profit Sharing Plan (the
“DAP SEP”), a deferred compensation plan, for the benefit of its eligible
employees.  The DAP SEP was merged with and into the Plan, effective on or about
November 1, 2003 (which effective date is hereby referred to as the “Merger
Date”).  For purposes of this Appendix A, a “DAP SEP Participant” means any
current or former employee of Discount Auto Parts for whom an account was
maintained under the DAP SEP as of the Merger Date.  A DAP SEP Participant is a
Participant in the Plan, but only with respect to the rights associated with the
Participant’s DAP SEP Account established pursuant to Section 4.02 below, unless
and to the extent the individual has become a general Participant in the Plan
pursuant to its terms.
 
Section 4.02
 
Separate DAP SEP Account.  The value of each DAP SEP Participant’s accrued
benefit under the DAP SEP was transferred to and became a liability of the Plan
as of the Merger Date.  Such amount is maintained in a separate DAP SEP Account
established for the benefit of the DAP SEP Participant.  A DAP SEP Participant
shall at all times be fully vested and have a nonforfeitable interest in the
value of his or her DAP SEP Account.
 
Section 4.03
 
Investment of Accounts.  A DAP SEP Participant shall be entitled to direct the
manner in which his or her DAP SEP Account will be deemed to be invested by
selecting among the Hypothetical Investment Benchmarks specified from time to
time in Appendix A of the Basic Plan Document.
 
Section 4.04
 
Payment of Benefits.
 
(a)  
Upon a DAP SEP Participant’s termination of employment with the Company and all
Affiliated Companies, or, if earlier, upon such Participant’s attainment of age
65 (the “Normal Retirement Age” under the DAP SEP), the DAP SEP Participant
shall become

 
 
42

--------------------------------------------------------------------------------

 
 
  
entitled to receive payment of the value of the balance of his or her DAP SEP
Account determined as of the date of such event.  Payment of such benefit shall
be made in a lump sum within 120 days after the occurrence of the event giving
rise to the DAP SEP Participant’s right to receive payment.

 
(b)  
A DAP SEP Participant shall not be entitled to elect to receive any portion of
his or her DAP SEP Account prior to terminating employment or attaining
age 65.  Consequently, the Specified Time distribution, hardship withdrawal and
voluntary early withdrawal provisions of Article III of this Addendum shall not
apply to a Participant’s DAP SEP Account.

 
(c)  
The timing of the payment of a Participant’s DAP SEP Account shall not be
affected by the timing of any other benefits that the DAP SEP Participant may be
entitled to receive as a general Participant in the Plan.

 
Section 4.05
 
Death Benefits.  Any beneficiary designation filed under the DAP SEP by a DAP
SEP Participant whose death had occurred prior to the Merger Date became null
and void as of the Merger date.  Accordingly, a DAP SEP Participant who is not a
general Participant in the Plan as of the Merger Date may designate a
Beneficiary or Beneficiaries as generally prescribed under the Plan.  In the
event of the DAP SEP Participant’s death prior to payment of his or her DAP SEP
Account, the Participant’s interest in that Account shall be paid to the
Participant’s Beneficiary as designated or prescribed under the Plan.
 

 
43

--------------------------------------------------------------------------------

 

 
 
 
FIRST AMENDMENT TO THE
ADVANCE AUTO PARTS, INC.
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2008)
 
WHEREAS, Advance Auto Parts, Inc., a Delaware Corporation, (the “Company”),
sponsors the Advance Auto Parts, Inc. Deferred Compensation Plan (the “Plan”) to
allow eligible Team Members to elect to defer the receipt and taxation of a
portion of their compensation; and
 
WHEREAS, the Company previously maintained a form of incentive bonus known as a
"Roll-up Performance Bonus," which bonus, in part, was eligible to be deferred
under the Plan by eligible executives.  The Roll-up Performance Bonus has been
replaced by a new "Annual Bonus," which is also eligible to be deferred in part
under the Plan.  It is the desire of the Company that the Plan reflect the
change of the type of bonus awarded by the Company; and
 
WHEREAS, it is the further desire of the Company to clarify that a delay in
payment to a “specified employee” is required only if the payment is made by
reason of a separation from service.
 
NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended,
effective for the Plan Year beginning on January 1, 2009, in the manner as
prescribed below.
 
1. Article 2 of the Plan is hereby amended by the modification and addition of
the definitions set forth below.
 
Section 2.14                                Eligible Compensation.  “Eligible
Compensation” for any Team Member for any period means the Base Salary and Bonus
Compensation, if any, otherwise payable to the Team Member for services
performed or performances achieved during such period.
 
*           *           *
 
Section 2.27                                Annual Bonus.  “Annual Bonus” means
the bonus awarded to a Team Member for a calendar year performance period under
an incentive plan maintained by an Employer.
 
*           *           *
 
Section 2.32                                Bonus Compensation.  "Bonus
Compensation" for any Team Member for any period means any Quarterly Bonus or
Annual Bonus awarded to such Team Member for services rendered or performance
achieved for such period.
 
 
2. Article 3 of the Plan is hereby amended by the modification of the provisions
set forth below.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.3                      Deferral Election Agreement.
 
 
(a)
For each Plan Year, each eligible Team Member will be permitted to submit a
separate Deferral Election Agreement with respect to the Base Salary and Bonus
Compensation (if any) otherwise payable to the Team Member for services
performed or performance achieved during the Plan Year.  The submission of the
Deferral Election Agreement must be made in writing or otherwise in accordance
with such policies and procedures established by the Plan Administration
Committee and communicated to eligible Team Members, which procedures may permit
or require elections to be made by electronic media.  The Team Member will be
provided written or electronic confirmation of the terms of each Deferral
Election Agreement.

 
*           *           *
 
Section 3.4                      Deferred Amount.
 
 
(a)
The Deferral Election Agreement of an eligible Team Member for a Plan Year will
designate the amount of each form of the Eligible Compensation for the Plan Year
that the Team Member elects to have deferred under the Plan (the “Deferred
Amount”).  For each Plan Year, an eligible Team Member will make a separate
deferral election for the Team Member’s Base Salary and Bonus Compensation for
the Plan Year; provided, however, that the Plan Administration Committee in its
discretion may permit separate elections to be made with respect to a Team
Member's Quarterly Bonuses and Annual Bonus, respectively.  The maximum or
minimum amount of deferral that may be elected by a Team Member for a Plan Year
with respect to each form of Eligible Compensation will be established by the
Plan Administration Committee.  The maximum or minimum amount may differ as to
eligible Team Members or classes of Team Members.

 
*           *           *
 
Section 3.7                      Deferral Election Deadline.
 
(a)  
A Deferral Election pertaining to Base Salary or Bonus Compensation that may
otherwise become payable to a Team Member for services performed or performance
achieved during a Plan Year, including in regard to the Annual Bonus or the
fourth quarter Quarterly Bonus for a Plan Year that will be paid after the end
of that Plan Year, must be submitted on or before December 31 of the Plan Year
immediately preceding the Plan Year for which it is effective (a “Statutory
Deadline”), or as of such earlier submission date established by the Plan
Administration Committee.

 
Page 2 - FIRST AMENDMENT TO THE DEFERRED COMPENSATION PLAN
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Notwithstanding subsection (a) above, the Plan Administration Committee in its
discretion may permit a Team Member to submit the Deferral Election for the
Annual Bonus pertaining to any Plan Year on or before June 30 falling within the
applicable Plan Year (a “Statutory Deadline”), or as of such earlier submission
date established by the Plan Administration Committee, subject to the following
conditions:

 
 
(i)
The Annual Bonus for the Plan Year must be payable by reason of the Team
Member’s satisfaction of organizational or individual performance criteria that
is measured on the basis of a calendar year performance period or such other
performance period of not less than 12 months;

 
 
(ii)
The Team Member must have performed services for the Employer continuously
during the period beginning on the later of the beginning of the performance
period or the date the applicable performance criteria are established, and
ending on the date the election is made; and

 
 
(iii)
The election must be made before the amount of the Annual Bonus becomes readily
ascertainable.

 
Section 3.8                      Election for First Year of
Eligibility.  Notwithstanding Section 3.7 above, the provisions of this Section
3.8 will apply with respect to a Team Member who becomes eligible to participate
in the Plan after the first day of a Plan Year.
 
(a)  
The timing of the eligible Team Member’s initial Deferral Election will be
governed by the rules prescribed below.

 
 
(i)
The initial Deferral Election must be made within 30 days after the date the
individual becomes an eligible Team Member.  Except as provided in
paragraph (ii) below, the eligible Team Member’s initial Deferral Election, or
the decision to not make an initial Deferral Election, will become irrevocable
as of the expiration of such 30-day election period.

 
 
(ii)
Notwithstanding paragraph (i) above, an initial Deferral Election by an eligible
Team Member that is affirmatively made and submitted under the Plan as of the
last day immediately preceding the date for which the Deferral Election will
first apply, and before the expiration of the otherwise applicable 30-day
election period, will become irrevocable as of such last day.

 
 
(iii)
In no event may the deadline for making an initial Deferral Election under this
Plan with respect to any eligible Team Member for any Plan Year be subsequent to
the deadline imposed on that Team Member for making a Deferral Election for such
Plan Year under any other Aggregated Plan.

 
*           *           *
 
Page 3 - FIRST AMENDMENT TO THE DEFERRED COMPENSATION PLAN
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
The compensation to which such initial Deferral Election will apply will be
determined in accordance with the rules set forth below.

 
 
(i)
The eligible Team Member’s initial Deferral Election will apply only to the
Eligible Compensation otherwise payable for services performed by the eligible
Team Member subsequent to the date the Deferral Election has become irrevocable
pursuant to subsection (a) above.

 
 
(ii)
For purposes of paragraph (i) above, as with respect to a Deferral Election by
an eligible Team Member pertaining to Bonus Compensation (i.e., the Quarterly
Bonuses and Annual Bonus), if the initial Deferral Election is made after the
beginning of the applicable bonus performance period, the Deferral Election will
apply to the total amount of the applicable Bonus Compensation for the
applicable performance period multiplied by a fraction, the numerator of which
is the number of days remaining in the performance period after the election has
become irrevocable, and the denominator of which is the total number of days in
the performance period.

 
 
(iii)
The formula prescribed in paragraph (ii) above will also apply in regard to a
Deferral Election pertaining to the deferral of the Team Member’s Base Salary,
unless the amount of the individual’s Eligible Compensation for the portion of a
period prior to the date of the irrevocability of the Deferral Election
(i.e., the amount of the Eligible Compensation that is not eligible to be
deferred under the Plan) can be readily ascertained.

 
3. Subsection 5.6(a) of the Plan is amended to read as prescribed below.
 
Section 5.6                      Restriction on Distributions to Specified
Employees.
 
(a)  
Notwithstanding the provisions of Section 5.5 above, if a Participant becomes
entitled to a distribution from the Plan by reason of Retirement or other
Separation from Service, and if the Participant is a Specified Employee as of
the date of such Retirement or other Separation from Service, then the amounts
held in the Participant’s Deferral Accounts will become payable as of the
first day of the seventh month following the date of the Participant’s
Retirement or other Separation from Service (or, if earlier, as of the date of
the Participant’s death).

 
*           *           *
 
*           *           *
 
 
 
 
Page 4 - FIRST AMENDMENT TO THE DEFERRED COMPENSATION PLAN
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to the authority granted by the Compensation Committee of the Board of
Directors of Advance Auto Parts, Inc. under its resolutions adopted on August
_____, 2009, the undersigned hereby executes this Advance Auto Parts, Inc.
Deferred Compensation Plan on behalf of Advance Auto Parts, Inc.
 
 
ADVANCE AUTO PARTS, INC.
 
By:                                                                         
 
Title:                                                                         
 
Dated: , 2009
 

 
 
 
 
 
 
 
 
 
Page 5 - FIRST AMENDMENT TO THE DEFERRED COMPENSATION PLAN
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 




SECOND AMENDMENT TO THE
ADVANCE AUTO PARTS, INC.
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2008)
 
WHEREAS, Advance Auto Parts, Inc., a Delaware Corporation, (the “Company”),
sponsors the Advance Auto Parts, Inc. Deferred Compensation Plan (the “Plan”) to
allow eligible Team Members to elect to defer the receipt and taxation of a
portion of their compensation; and
 
WHEREAS, it is the desire of the Company to amend the Plan to prescribe default
rules to apply in the event that an eligible Team Member fails to designate the
time or form of a distribution from the Plan.
 
NOW, THEREFORE, in consideration of the foregoing, Section 3.10 of the Plan is
hereby amended to read as prescribed below, effective as of the Plan Year
beginning on January 1, 2010.
 
Section 3.10                      Evergreen and Default Elections.
 
 
(a)  
Prior to each Deferral Election Agreement submission deadline, each eligible
Team Member will be provided information regarding the Team Member’s deferral
rights under the Plan for the following Plan Year or other applicable
period.  The eligible Team Member will then be permitted to affirmatively elect
or decline to enter into a Deferral Election Agreement for the applicable
period.  In the event that an eligible Team Member fails to timely submit a
Deferral Election Agreement, or fails to affirmatively decline to enter into a
Deferral Election Agreement, for any period, then the eligible Team Member will
be deemed to have made the same Deferral Election (or election declination) as
had most recently been made for the form of Eligible Compensation at issue.

 
(b)  
Subject to Section 3.9(b) above (regarding the cancellation of a Deferred
Election upon a 401(k) plan hardship withdrawal), a deemed election will become
irrevocable as of the applicable Statutory Deadline (as prescribed in
Section 3.7).  For example, an eligible Team Member who fails to make, or
affirmatively declines, a Deferral Election in regard to Base Salary payable for
Year 2 will be deemed to have made the same Base Salary Deferral Election, or
election declination, as in effect for Year 1.  An eligible Team Member who is
first eligible to make a Deferral Election for any form of Eligible
Compensation, but fails to timely make such election, will be deemed to have
declined such Deferral Election.  Subject to subsection (c) below, this deemed
evergreen election will apply to all aspects of an eligible Team Member’s
Deferral Election, including in regard to the designated Deferral Period.

 
(c)  
The Deferral Period applicable to an evergreen election deemed to have been made
under this Section 3.10 with respect to any form of Eligible Compensation will
be determined as prescribed below.

 
(i)  
If the most recent Deferral Election for the form of Eligible Compensation at
issue designated a Deferral Period extending to the eligible Team Member’s
Retirement or other Separation from Service, then that same designation will
apply to the deemed evergreen election.

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  
If the most recent Deferral Election for the form of Eligible Compensation
designated a deferral of payment for a Specified Time, (or if the default
election made pursuant to subsection (d) below provides for a deemed Specified
Time Deferral Period), then that Specified Time will be deemed to have also been
elected; provided, however, if that Specified Time is not the end of at least
two full calendar years following the beginning of the Plan Year to which the
deemed evergreen election applies, then the Deferral Period for a Deferred
Amount that is the subject of the deemed election will be the end of such second
future calendar year.

 
 
(d)  
If an eligible Team Member has made a Deferral Election, but did not specify a
form of distribution, or did not specify a Deferral Period (in which case, one
or both of the evergreen Deferral Election rules of subsection (c) above would
not be implicated), then the default rules prescribed below will apply.

 
 
(i)  
If the Team Member did not specify a form of payment, then the default form of
payment pertaining to the Deferral Election is a lump sum.

 
 
(ii)  
If the Team Member did not specify a Deferral Period, then the Deferral Period
pertaining to the Deferral Election will be the expiration of two full calendar
years following the Plan Year to which the deferred compensation pertains.  For
example, the default Deferral Period pertaining to Year 1 compensation is the
period ending on December 31 of Year 3.

 
 
Notwithstanding the foregoing, as generally prescribed in Section 3.5, a
Participant’s Retirement is the designated payment event with respect to each of
the Participant’s Deferral Accounts.  Accordingly, if such Retirement occurs
prior to the occurrence of the deemed Specified Time Deferral Election for any
Deferral Account, then the Retirement will supplant the deemed Specified Time
Deferral Election with respect to that Deferral Account.
 
 
*           *           *
Pursuant to the authority granted by the Compensation Committee of the Board of
Directors of Advance Auto Parts, Inc. under its resolutions adopted on August
_____, 2010, the undersigned hereby executes this Advance Auto Parts, Inc.
Deferred Compensation Plan on behalf of Advance Auto Parts, Inc.
 
 
ADVANCE AUTO PARTS, INC.
 
By: ___________________________                                                                        
 
Title:___________________________
 
Dated: ___________________________ , 2010
 
